EXHIBIT 10.14
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment”), dated
as of January 26, 2009, by and among the lender listed on the signature pages
hereof as Lender (the “Lender”), DYNAMEX INC., a Delaware corporation (the
“Borrower”), DYNAMEX OPERATIONS EAST, INC., a Delaware corporation, DYNAMEX
OPERATIONS WEST, INC., a Delaware corporation, DYNAMEX CANADA HOLDINGS, INC., a
Delaware corporation, DYNAMEX PROVINCIAL COURIERS, INC., a Delaware corporation,
DYNAMEX FRANCHISE HOLDINGS, INC., a Delaware corporation, DYNAMEX DOMESTIC
FRANCHISING, INC., a Delaware corporation, DYNAMEX FLEET SERVICES, INC., a
Delaware corporation, BANK OF AMERICA, N.A., in its capacity as a lender (the
“Lender”), and BANK OF AMERICA, N.A., as administrative agent for itself and the
Lender (in such capacity, the “Administrative Agent”).
BACKGROUND
     A. The Borrower, the other Loan Parties (as defined in the Credit Agreement
defined below), the Lender and the Administrative Agent are parties to that
certain Credit Agreement, dated as of March 2, 2004, as amended by that certain
First Amendment to Credit Agreement, dated as of April 22, 2005, that certain
Second Amendment to Credit Agreement, dated as of November 10, 2005, that
certain Third Amendment to Credit Agreement, dated as of December 23, 2005, that
certain Fourth Amendment to Credit Agreement, dated as of July 21, 2006, that
certain Fifth Amendment, dated as of October 5, 2006, that certain Sixth
Amendment to Credit Agreement, dated as of July 31, 2007, and that certain
Seventh Amendment to Credit Agreement, dated as of September 17, 2008 (said
Credit Agreement, as amended, the “Credit Agreement”; the terms defined in the
Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement).
     B. The Borrower has requested an amendment to the Credit Agreement.
     C. The Lender and the Administrative Agent hereby agree to such request,
subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:
     1. AMENDMENT. The dollar amount “$7,500,000” which is set forth on the
fourth line of Section 2.13(a) of the Credit Agreement is hereby amended to be
“$10,000,000”.
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof, after giving effect to the amendment provided for in Section 1
of this Eighth Amendment:

1



--------------------------------------------------------------------------------



 



     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as made on and as of such date;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) (i) the Borrower has full power and authority to execute and deliver
this Eighth Amendment, (ii) this Eighth Amendment has been duly executed and
delivered by the Borrower, and (iii) this Eighth Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable debtor relief laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
     (d) neither the execution, delivery and performance of this Eighth
Amendment or the Credit Agreement, as amended hereby, nor the consummation of
any transactions contemplated herein or therein, will violate any Law or
conflict with any organizational documents of the Borrower, or any indenture,
agreement or other instrument to which the Borrower or any of its property is
subject; and
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person (including the Board of
Directors of the Borrower) not previously obtained is required for the
execution, delivery or performance by the Borrower of this Eighth Amendment.
     3. CONDITIONS OF EFFECTIVENESS. This Eighth Amendment shall be effective as
of January 26, 2009, upon satisfaction of the following conditions:
     (a) the representations and warranties set forth in Section 2 of this
Eighth Amendment shall be true and correct;
     (b) the Administrative Agent shall have received counterparts of this
Eighth Amendment executed by the Lender;
     (c) the Administrative Agent shall have received counterparts of this
Eighth Amendment executed by the Borrower and acknowledged by each other Loan
Party; and
     (d) the Administrative Agent shall have received in form and substance
satisfactory to the Administrative Agent, such other documents, certificates and
instruments as the Lenders shall require.
     4. LOAN PARTY’S ACKNOWLEDGMENT. By signing below, each Loan Party
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Eighth Amendment, (b) acknowledges and agrees that its
obligations in respect of the Loan Documents to which it is a party are not
released, diminished, waived, modified, impaired or affected in any manner by
this Eighth Amendment, or any of the provisions

2



--------------------------------------------------------------------------------



 



contemplated herein, (c) ratifies and confirms its obligations under the Loan
Documents to which it is a party, and (d) acknowledges and agrees that it has no
claim or offsets against, or defenses or counterclaims to, its obligations under
the Loan Documents to which it is a party.
     5. RELEASE. IN CONSIDERATION OF THE LENDER’S EXECUTION OF THIS EIGHTH
AMENDMENT, EACH OF THE LOAN PARTIES, IN EACH CASE ON BEHALF OF ITSELF AND EACH
OF THEIR SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”), DOES
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE THE LENDER, AND
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH, A “RELEASED PARTY”) FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ARISING ON OR BEFORE THE DATE THIS EIGHTH AMENDMENT IS EXECUTED, WHICH
BORROWER OR ANY LOAN PARTY MAY NOW HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “OBLIGATIONS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS EIGHTH
AMENDMENT.
     6. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon and during the effectiveness of this Eighth Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, or words of
like import shall mean and be a reference to the Credit Agreement, as affected
by this Eighth Amendment.
     (b) Except as expressly set forth herein, this Eighth Amendment shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lender under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
     7. COSTS AND EXPENSES. The Borrower shall be obligated to pay the costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Eighth Amendment and the other
instruments and documents to be delivered hereunder.

3



--------------------------------------------------------------------------------



 



     8. EXECUTION IN COUNTERPARTS. This Eighth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Eighth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     9. GOVERNING LAW; BINDING EFFECT. This Eighth Amendment shall be governed
by and construed in accordance with the laws of the State of Texas (without
giving effect to conflict of laws) and the United States of America, and shall
be binding upon the Borrower and each Lender and their respective successors and
assigns.
     10. HEADINGS. Section headings in this Eighth Amendment are included herein
for convenience of reference only and shall not constitute a part of this Eighth
Amendment for any other purpose.
     11. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS EIGHTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment
as of the date first above written.

                  DYNAMEX INC.
 
           
 
  By:   /s/ RAY E. SCHMITZ    
 
     
 
Ray E. Schmitz    
 
      Vice President    
 
                DYNAMEX OPERATIONS EAST, INC.     DYNAMEX OPERATIONS WEST, INC.
    DYNAMEX CANADA HOLDINGS, INC.     DYNAMEX PROVINCIAL COURIERS, INC.    
DYNAMEX FRANCHISE HOLDINGS, INC.     DYNAMEX DOMESTIC FRANCHISING, INC.    
DYNAMEX FLEET SERVICES, INC.
 
           
 
  By:   /s/ RAY E. SCHMITZ    
 
     
 
Ray E. Schmitz    
 
      Vice President    
 
                ADMINISTRATIVE AGENT:    
 
                BANK OF AMERICA, N.A.,         as Administrative Agent
 
           
 
  By:   /S/ JENNIFER YAN    
 
     
 
Jennifer Yan    
 
      Vice President    
 
                LENDER:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /S/ JENNIFER YAN    
 
     
 
Jennifer Yan    
 
      Vice President    

Signature Page to Eighth Amendment

